Citation Nr: 0518371	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  96-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as thyroid disease, as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
September 1947.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for hypothyroidism, claimed as thyroid 
disease, secondary to ionizing radiation exposure in service.  
Following adverse Board decisions, Joint Motions for Remand 
were filed and granted by the Court of Appeals for Veterans 
Claims in December 1998, and November 2003, for further 
development and readjudication.  

In March 2005, the veteran testified at a video conference 
hearing in New Orleans, Louisiana, before the undersigned 
Board member in Washington, DC.  A transcript of that hearing 
is associated with the claims folder.  

During the March 2005 hearing, the veteran raised the issue 
of entitlement to service connection for skin cancer.  The 
veteran previously was denied service connection for squamous 
cell cancer of the skin of the nose.  It is not clear if the 
veteran is requesting service connection for that same 
disability or a different type of skin cancer.  That issue is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that in January 2004, the RO 
requested updated dose estimates of ionizing radiation during 
military service from the Defense Threat Reduction Agency 
(DTRA).  As explained in an October 2000 letter from VA's 
Director, Compensation and Pension Service, due to continuing 
reviews of dose estimates from DTRA, certification from DTRA 
must be dated within two years of a request through 
appropriate channels for an opinion regarding any known link 
between radiation exposure and the claimed disability.  The 
last update of dose estimates of ionizing radiation from DTRA 
occurred in June 2001.  At the present time, the updates 
requested in January 2004, have not been associated with the 
claims folder.  The most current information available should 
be used in rendering a decision on the veteran's claim.   

Accordingly, the case is REMANDED for the following:

1  The RO should follow-up on its January 
2004 request to the DTRA for updated dose 
estimates of the veteran's ionizing 
radiation exposure during service.   

2.  After the above development has been 
performed, and updated dose estimates are 
received, the veteran's claims folder 
should be referred to the Under Secretary 
for Health for an opinion as to whether 
it is likely, unlikely, or at least as 
likely as not, that the veteran's 
hypothyroidism, claimed as thyroid 
disease is due to exposure to ionizing 
radiation in service.  

3.  Readjudicate the veteran's claim for 
service connection for hypothyroidism, 
claimed as thyroid disease, secondary to 
ionizing radiation exposure in service.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
After an appropriate period of time to 
respond, the case should then be returned 
to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




